No:   PD-

  ROYCE WILLIAM TAWATER,                                       §                IN      THE     TEXAS    COURT

                   Petitioner,                                 §
  vs.                                                          §                OF

  THE STATE OF TEXAS                                           §
                   Respondent.                                 §                TEXAS




                       PETITIONER'S PRO SE MOTION REQUESTING LEAVE TO FILE AN

                    ORIGINAL COPY ONLY OF THE PETITION FOR DISCRETIONARY REVIEW

  TO THE HONORABLE JUDGES OF SAID COURT:

  COMES NOW/ "Petitioner," Royce William Tawater, and respectfully moves this Honorable
  Court to grant leave to file an original copy only of the petition for discretionary
  review and in support thereof would show the Court the following:


  1.      The     court   of   appeals       was     the Sixth District Court of Appeals at Texarkana,
  Texas.

  2.      The case and style of the case in the court of appeals was Royce William Tawater
  v. The State of Texas; 06-14-00075-Cr

  3.      Petitioner      moves   that, pursuant to Rule 2, Tex. R. App. Proc, the Court sus
  pend     Rule    9.3(b)      of the        Tex. R. App. Proc, which requires the filing of eleven
  (11) copies of the Petition For Discretionary Review with the Court.
  4.     The facts relied upon to show good cause for this request are as follows:
                a) Petitioner is indigent and incarcerated and does not have access
                       to a photocopier; and,
                   b) Petitioner        is    not     represented by counsel and intends to file a pro
                       se petition for discretionary review with the Court.

          WHEREFORE,      PREMESIS      CONSIDERED,        Petitioner   respectfully    requests that this
  Honorable       Court     grant leave to file an original copy only of the Petition For Dis
  cretionary Review.            Petitioner          further    requests all other relief to which he may
  be
           rtivtu IN
COURT OF CRIMINAL APPEALS
                                                                               Respectfully submitted/
         JAN 05 2015
                                                                               Royce W. Tawater,
   Abel Acosta, Clerk
                                                                               Pro Se

  C.c. Hunt County D.A.
                                                                                              FILED IN
          file/rwt                                                              COURT OF CRIMINAL APPEALS


                                                    Page One of Two
                                                                                          JAN 07 2015

                                                                                       Abel Acosta, Clerk
                                              UNSWORN DECLARATION

      "I,    Royce     William       Tawater,    TDCJ-CID   #1950643, being presently incarcerated
in   the    Beto    Unit of the TDCJ-CID, declare under penalty of perjury that the above
and foregoing are both true and correct."



                                                                          ^«hx
                                                                          Royce W. Tawater



                                             CERTIFICATE OF SERVICE

     This      is    to further certify that I have mailed a true and correct copy of this
Motion      Requesting       Leave    to     File an Original Copy Only of the Petition For Discr
etionary      Review    to    the     Hunt     County District Attorney, First Class Mail, postage
prepaid,      by    placing    the     same in the Beto Unit's mail drop-box, designed for that
purpose, on this the 28th day of December, 2014.




                                                                          Royce W. Tawater,

                                                                         TDCJ-CID #1940643

                                                                         Beto Unit

                                                                          1391 FM 3328
                                                                         Tennessee Colony, Tx
                                                                                              75880




C.c. Hunt County D.A.

      file/rwt


                                                Page Two of Two